Citation Nr: 1007579	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
urethritis.

2.  Entitlement to an initial compensable rating for 
asthmatic bronchitis.

(The issues of entitlement to an initial rating greater than 
10 percent for degenerative joint disease of the left knee, 
an initial compensable rating for right knee sprain, and 
initial compensable ratings for right and left shoulder 
sprain are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2005 rating decision which granted, 
in pertinent part, the Veteran's claims of service connection 
for chronic urethritis and for asthmatic bronchitis, 
assigning zero percent ratings for each disability effective 
June 16, 2004.  The Veteran disagreed with this decision in 
July 2005, seeking initial compensable ratings for his 
service-connected chronic urethritis and service-connected 
asthmatic bronchitis.

In April 2007, the Board denied, in pertinent part, the 
Veteran's claims for initial compensable ratings for service-
connected chronic urethritis and for service-connected 
asthmatic bronchitis.  The Veteran timely appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in May 2009, the Court vacated and remanded that part of 
the Board's April 2007 decision which denied initial 
compensable ratings for service-connected chronic urethritis 
and for service-connected asthmatic bronchitis.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required on his part.


REMAND

In its May 2009 decision, the Court noted that the Board had 
not considered the Veteran's lay statements concerning 
urinary frequency and whether those statements supported an 
initial compensable rating for service-connected chronic 
urethritis.  See Court decision dated May 26, 2009, at pp. 7.  
A review of the claims file shows that the Veteran's most 
recent VA examination occurred in April 2005; at that time, 
he reported experiencing symptoms of burning and frequency 
2 times a month.  Because the Veteran subsequently reported 
that his service-connected chronic urethritis had worsened, 
and given the length of time since his most recent VA 
examination, the Board finds that, on remand, he should be 
scheduled for an updated VA examination to determine the 
current nature and extent of his service-connected 
urethritis.

With respect to the Veteran's initial compensable rating 
claim for asthmatic bronchitis, the Court observed in its May 
2009 decision that the Board had relied on an inadequate 
medical examination as support for its denial of this claim.  
Id., at pp. 8-9.  The Court specifically held that the VA 
examination in April 2005 should have been returned by the 
Board as inadequate because there were no pulmonary function 
testing (PFT) results as required under the relevant 
Diagnostic Code.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2009).  A review of the April 2005 VA examination report 
indicates that the VA examiner concluded that, although the 
Veteran had been diagnosed as having asthmatic bronchitis, he 
had minimal symptoms, a normal current examination, and no 
significant disability.  Nevertheless, the Board is bound by 
the Court's May 2009 decision and its determination that the 
April 2005 VA examination was inadequate.  See 38 C.F.R. 
§ 4.2 (2009).  Thus, on remand, the Veteran should be 
scheduled for updated VA examination which addresses the 
current nature and extent of his service-connected asthmatic 
bronchitis.

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for chronic urethritis and/or 
for asthmatic bronchitis since his 
separation from service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases 
are received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file and 
communicated to the Veteran.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and severity of his 
service-connected chronic urethritis and 
service-connected asthmatic bronchitis.  
The claims file must be provided for 
review by the examiner(s).  

For the Veteran's service-connected 
chronic urethritis, the examiner(s) should 
be asked to opine whether this disability 
is manifested by voiding dysfunction 
requiring the wearing of absorbent 
materials which much be changed less than 
2 times per day and/or urinary frequency 
with daytime voiding interval between 
2 and 3 hours or awakening to void 2 times 
per night.  

For the Veteran's service-connected 
asthmatic bronchitis, the examiner(s) 
should be asked to opine whether this 
disability is manifested by an FEV-1 of 71 
to 80 percent of predicted value, an FEV-
1/FVC of 71 to 80 percent of predicted 
value, or a DLCO (SB) of 66 to 80 percent 
of predicted value.  All appropriate 
testing, to include pulmonary function 
testing, must be conducted and these 
results must be included in the 
examination report.

3.  Review the VA examinations after they 
have been completed to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  
Specifically, the RO should return the 
examination for service-connected 
asthmatic bronchitis as inadequate if it 
does not contain the Veteran's pulmonary 
function testing results.  See 38 C.F.R. 
§ 4.2 (2009).

4.  Thereafter, readjudicate the claims 
for initial compensable ratings for 
chronic urethritis and for chronic 
bronchitis.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

